Title: To James Madison from James Leander Cathcart, 26 September 1805
From: Cathcart, James Leander
To: Madison, James


          
            Sir
            Washington Septr: 26th: 1805.
          
          A few days ago I made application to General Dearborn as a candidate for an Agency that is vacant at the post of Natchitoches; finding I had a rival in the person of Mr. Rodgers, I waited upon the general this morning who inform’d me that a number of respectable persons having applied for the said appointment he had determined to lay their pretensions before the President who would select the person most eligible to fill the vacancy; in my application I took the liberty to refer him to the President & yourself for any information he might conceive necessary to acquire relative to me, & now take the liberty to request you to mention me favorably to the President & to General Dearborn in order that I may not be disappointed, being fully persuaded that a few lines from you to either before the appointment takes place will insure the desired success.
          
          The place in it self is no great acquisition, but as it is situated in a new acquired territory where the knowledge of the French & Spanish languages which I possess will be of infinite service to myself as well as render me more useful to the service I conceive it opens a road to preferment which makes it desireable.
          Mrs. Cathcart & myself frequently hears of the state of Mrs. Madisons health & are happy to find it meliorates. She desires me to request you to make her respects acceptable & to assure your lady that she is very anxious to have the plea sure of congratulating her on her perfect recovery & happy arrival at Washington. I have the honor to continue with the most respectful esteem Sir. Your Obnt. Servt.
          
            James Leander Cathcart
          
        